Citation Nr: 1038727	
Decision Date: 10/15/10    Archive Date: 10/22/10

DOCKET NO.  08-02 227	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho



THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim for entitlement to service connection for multiple 
sclerosis.  



REPRESENTATION

Appellant represented by:	Fleet Reserve Association



ATTORNEY FOR THE BOARD

B. Diliberto, Associate Counsel


INTRODUCTION

The Veteran had active service from April 1967 to October 1968. 

This matter comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho, that denied the benefit sought on appeal.  The 
Veteran appealed that decision and the case was referred to the 
Board for appellate review.  

In his January 2008 Substantive Appeal (VA Form 9) the Veteran 
requested a hearing before the Board.  However, in a July 2009 
statement, the Veteran specifically withdrew this request.  
Accordingly, the Veteran's request has been withdrawn.  38 C.F.R. 
§ 20.704(e) (2009).  

The issue of entitlement to service connection for multiple 
sclerosis is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.



FINDINGS OF FACT

1.  An August 2003 rating decision denied entitlement to service 
connection for multiple sclerosis.  The Veteran did not appeal 
that rating decision and it is now final. 

2.  The evidence received since the August 2003 rating decision 
relates to an unestablished fact necessary to substantiate the 
claim, and raises a reasonable possibility of substantiating the 
claim of entitlement to service connection for multiple 
sclerosis.  



CONCLUSIONS OF LAW

1.  The August 2003 rating decision, which denied entitlement to 
service connection for multiple sclerosis is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 3.104 (2010).

2.  The additional evidence presented since the rating decision 
in August 2003 is new and material and the claim of entitlement 
to service connection for multiple sclerosis is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the Veteran's claim on appeal, the Board is 
required to ensure that the VA's "duty to notify" and "duty to 
assist" obligations have been satisfied.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  In 
connection with a claim to reopen on new and material evidence 
and in accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006), 
the RO must satisfy the duty to notify with a letter defining new 
and material evidence, advising the Veteran of the reasons for 
the prior denial of the claim of service connection and noting 
the evidence needed to substantiate the underlying claim of 
service connection.  However, in the decision below, the Board 
has reopened the Veteran's claim for service connection for 
multiple sclerosis, and therefore, regardless of whether the 
notice requirements have been met in this case, no harm or 
prejudice to the Veteran has resulted.  Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005); Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-
120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 
16-92.

As indicated, the Veteran has presented a claim for entitlement 
to service connection for multiple sclerosis.  In an August 2003 
rating decision, the RO denied entitlement to service connection 
for that condition, determining that there was no evidence of 
multiple sclerosis in service or within seven years after 
discharge from service.  The Veteran was notified of that 
decision and of his appellate rights, but did not appeal that 
decision before the one year deadline.  The decision is now 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In July 2005 the Veteran applied to reopen his claim of 
entitlement to service connection for multiple sclerosis.  In a 
rating decision from November 2005 the RO denied the claim based 
on a lack of new and material evidence.  Following the submission 
of additional evidence an August 2006 rating decision was issued, 
which reopened the Veteran's claim but denied it on a de novo 
basis.   The Veteran submitted a Notice of Disagreement (NOD) 
with that rating decision in June 2007.  A Statement of the Case 
(SOC) was issued in October 2007, and the Veteran perfected his 
appeal by submitting a Substantive Appeal (VA Form 9) in January 
2008.  

As a general rule, a claim shall be reopened and reviewed if new 
and material evidence is presented or secured with respect to a 
claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  
When a veteran seeks to reopen a final decision, the first 
inquiry is whether the evidence presented or secured after the 
last disallowance is "new and material."  Under 38 C.F.R. 
§ 3.156(a), new evidence means evidence not previously submitted 
to agency decision makers.  Material evidence means evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

Furthermore, "material evidence" could be "some new evidence 
[that] may well contribute to a more complete picture of the 
circumstances surrounding the origin of the veteran's injury or 
disability, even where it will not eventually convince the Board 
to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 
1363 (Fed. Cir. 1998).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened and the 
VA may then proceed to the merits of the claim on the basis of 
all the evidence of record.  

When determining whether a claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).  In order for 
evidence to be sufficient to reopen a previously denied claim, it 
must be both new and material.  If the evidence is new, but not 
material, the inquiry ends and the claim cannot be reopened.  
Smith v. West, 12 Vet. App. 312 (1990).  

The evidence associated with the claim file subsequent to the 
August 2003 rating decision consists of VA treatment records, 
private treatment records and written statements from the Veteran 
and other individuals.  This evidence indicates that the Veteran 
has been diagnosed with multiple sclerosis and includes 
statements from private physicians that the Veteran's multiple 
sclerosis, as demonstrated by optic neuritis, began in the early 
1970s and that it is at least as likely as not related to the 
Veteran's active service.  The Board has determined that this 
evidence is both new and material.  Accordingly, the claim of 
entitlement to service connection for multiple sclerosis is 
reopened.  


ORDER

New and material evidence having been presented, the claim of 
entitlement to service connection for multiple sclerosis is 
reopened.  To this extent, the claim is allowed.  


REMAND

Having been reopened, the Veteran claim of entitlement to service 
connection for multiple sclerosis must be judged on the merits.  
A review of the claims file, however, reveals that further action 
on this issue is necessary prior to final appellate review.  

The Veteran contends that service connection is warranted for 
multiple sclerosis.   Service connection may be granted for a 
disability resulting from a disease or injury incurred in or 
aggravated by service. See 38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a). In general, service connection requires (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
current disability. See Hickson v. West, 12 Vet. App. 247, 253 
(1999). In the absence of proof of a current disability, there 
can be no valid claim. Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

Multiple sclerosis may be presumptively service connected if it 
becomes manifest to a degree of 10 percent or more with seven 
years of leaving qualifying military service.  38 C.F.R. 
§§ 3.307(a) (2009).  Dorland's medical dictionary defines 
multiple sclerosis as a chronic neurologic disease in which there 
are patches of demyelination scattered through the white matter 
of the central nervous system, sometimes extending into the gray 
matter, with symptoms include weakness, incoordination, 
paresthesia, speech disturbances and visual disturbances, most 
commonly double vision.  The course of the disease is usually 
prolonged, with remissions and relapses over many years.  See 
Dorlands Illustrated Medical Dictionary, 973 (30th ed. 2003). 

The Veteran's primary contention is that he had optic neuritis 
within the seven year presumptive period mentioned above, and 
that this indicates that he had undiagnosed multiple sclerosis 
during that period.   

The Veteran does not claim, and his service treatment records do 
not indicate, that he was treated for, or diagnosed with, 
multiple sclerosis in service.  

Post-service private treatment records submitted by the Veteran 
show that he was diagnosed with optic neuritis in October 1977, 
more than seven years after his discharge from active service in 
October 1968.  Private treatment records also show that the 
Veteran underwent an MRI of his brain in March 1998 and that he 
was diagnosed with multiple sclerosis shortly thereafter.  VA 
treatment records also show consistent treatment for multiple 
sclerosis.  

The Veteran has submitted numerous letters from private 
physicians.  A July 1998 letter from one of the Veteran's 
physicians at a neurology clinic indicates a history provided by 
the Veteran that he experienced episodes of lost vision in the 
mid-1970s.  This physician stated that the Veteran's history of 
recurrent optic neuritis and periodic episodes of numbness and 
tingling in different distributions, as well as his MRI findings, 
are consistent with multiple sclerosis, and that the Veteran 
likely has had multiple sclerosis for over 20 years prior.  In a 
later statement this same physician wrote that the Veteran's 
disease process began in the mid-1970s, with short term vision 
loss, followed by an occurrence of optic neuritis in October 
1977.  He stated that this occurrence leads him to believe that 
the Veteran's multiple sclerosis began as early as the 1970s.  

Another physician submitted a letter stating that the Veteran had 
symptoms consistent with optic neuritis in the early 1970s even 
though he was not diagnosed until 1977.  He opined that both the 
Veteran's optic neuritis and multiple sclerosis are at least as 
likely as not related to military service.  

In addition, the Veteran has submitted a statement from a former 
coworker who worked with him in 1971 and 1972.  That individual 
stated that he remembered the Veteran having problems with his 
eyes and that there were days that the Veteran would be unable to 
read at all and then would be able to later in the day.  

The Board notes that to date, the Veteran has not been afforded a 
VA examination in connection with this issue, and that the 
evidence of record is insufficient for the Board to render a 
decision.  The Veteran is competent to testify as to the presence 
of observable symptomatology.  See Barr v. Nicholson, 21 Vet. 
App. 303 (2007).  The private treatment records submitted by the 
Veteran are sufficient to require VA to obtain a medical opinion.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, 
this matter must be remanded for additional development of the 
medical record pursuant to 38 C.F.R. § 3.159(c)(4).

In addition, it is questionable as to whether the notification 
obligations in this case have been met.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, the Board 
finds that the Veteran should be supplied with notice compliant 
with the VCAA and all applicable legal precedent.  

In order to give the appellant every consideration with respect 
to the present appeal, further development of the case is 
necessary.  This case is being returned to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., and the appellant 
will be notified when further action on his part is required.  
Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should send the Veteran an 
appropriate VCAA notice letter for the above 
issue in accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), 38 C.F.R. § 
3.159 (2006), Quartuccio v. Principi, 16 Vet. 
App. 183 (2002), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), and any 
other applicable legal precedent.

2.  Thereafter, the RO/AMC should schedule 
the Veteran for an appropriate VA examination 
in support of his claim for service 
connection for multiple sclerosis.  Any and 
all indicated evaluations, studies and tests 
deemed necessary by the examiner should be 
accomplished.  The claims folder should be 
made available to and be reviewed by the 
examiner prior to the examination.  Following 
a thorough evaluation the examiner is ask to 
determine whether it is at least as likely as 
not (i.e., a 50 percent probability or 
greater) that the Veteran's multiple 
sclerosis began during the seven year period 
after his release from active service or 
whether his multiple sclerosis is proximately 
due to or the result of service or any event 
or injury in service.  A complete rationale 
for each opinion offered must be included in 
the report and an explanation of the 
principles involved would be of considerable 
assistance to the Board.  Specifically, that 
rationale should explain the extent to which 
the opinion is based on medical principles 
and the extent to which it is based on the 
history provided by the Veteran.  In 
addition, the examiner should address the 
Veteran's diagnosed optic neuritis.  

3.  When the requested development has been 
completed the case should again be reviewed 
by the RO, to include consideration of any 
additional evidence submitted.  If the 
benefits sought are not granted the Veteran 
and his representative should be furnished a 
Supplemental Statement of the Case, and be 
afforded a reasonable opportunity to respond 
before the record is returned to the Board 
for further review.


By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until 
she is notified by the RO.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


